 


109 HRES 1090 EH: Honoring the life of Ruth Brown and her copyright royalty reform efforts on behalf of rhythm and blues recording artists.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1090 
In the House of Representatives, U. S.,

December 6, 2006
 
RESOLUTION 
Honoring the life of Ruth Brown and her copyright royalty reform efforts on behalf of rhythm and blues recording artists. 
 
 
Whereas Ruth Brown passed away on November 17, 2006; 
Whereas Ruth Brown, a rhythm and blues singer and songwriter known as Miss Rhythm, was one of Atlantic Records’s first recording and performing stars; 
Whereas Ruth Brown’s elegant voice made her a hit from the 1940s onward with such songs as So Long and Teardrops from My Eyes; 
Whereas Ruth Brown’s career spanned the post-World War II era through the Civil Rights Movement to the 21st century, a period which also saw the genre of race music move into the American mainstream; 
Whereas Ruth Brown helped found the Rhythm and Blues Foundation in 1988 to recognize, promote, and preserve rhythm and blues music; 
Whereas Ruth Brown worked with Congress to advance the cause of copyright royalty reform so that rhythm and blues artists could receive deserved copyright royalties from their music; 
Whereas Ruth Brown’s talent was recognized with a Tony Award for Best Actress in a Musical in Black and Blue in 1989, a Grammy Award for her album Blues on Broadway in 1989, induction into the Rock and Roll Hall of Fame in 1993, and a Lifetime Achievement Award from the Blues Foundation in 1999; 
Whereas Ruth Brown’s autobiography, Miss Rhythm, received the Ralph J. Gleason Music Book Award; and 
Whereas Ruth Brown is survived by 2 sons, 4 siblings, 3 grandchildren, and a multitude of cousins, nieces, nephews, friends, and admirers: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life of Ruth Brown; 
(2)recognizes Ruth Brown for her efforts toward reforming the copyright royalty system on behalf of rhythm and blues recording artists; 
(3)commends Ruth Brown for her success in ensuring that rhythm and blues recording artists would receive deserved copyright royalties; and 
(4)expresses its deepest condolences to Ruth Brown’s family and friends. 
 
Karen L. HaasClerk.
